                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     UNITED STATES OF AMERICA,                         Case No. 16-CR-00334-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                          ORDER REGARDING
                                                                                           GOVERNMENT'S MOTIONS IN
                                  14             v.                                        LIMINE, DEFENDANT YANG’S
                                                                                           MOTION IN LIMINE NO. 3, AND
                                  15     JENNIFER YANG & DANIEL WU,                        DEFENDANT WU’S MOTION IN
                                                                                           LIMINE TO EXCLUDE RULE 404(B)
                                  16                   Defendants.                         EVIDENCE
                                  17                                                       Re: Dkt. No. 166, 170, 174
                                  18
                                              On October 12, 2017, a federal grand jury returned a Superseding Indictment charging
                                  19
                                       Defendants Jennifer Yang and Daniel Wu with one count of conspiracy (“Count 1”), three counts
                                  20
                                       of visa fraud (“Counts 2 through 4”), two counts of mail fraud (“Counts 5 and 6”), and two counts
                                  21
                                       of aggravated identity theft (“Counts 7 and 8”). ECF No. 4 (“Superseding Indictment”). The
                                  22
                                       Superseding Indictment also charges Defendant Jennifer Yang with two counts of money
                                  23
                                       laundering (“Counts 9 and 10”). Id. Trial in this case is scheduled to begin on November 12,
                                  24
                                       2019. A pre-trial conference will take place on October 30, 2019.
                                  25
                                              On October 15, 2019, in advance of the pre-trial conference, the Government filed ten
                                  26
                                       motions in limine. ECF No. 166 (“USA Mot.”). Defendants Yang and Wu filed separate
                                  27
                                                                                       1
                                  28   Case No. 16-CR-00334-LHK
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE, DEFENDANT YANG’S MOTION IN LIMINE
                                       NO. 3, AND DEFENDANT WU’S MOTION IN LIMINE TO EXCLUDE RULE 404(B) EVIDENCE
                                   1   oppositions on October 22, 2019. ECF Nos. 189 (“Yang Opp.”), 192 (“Wu Opp.”). In addition,

                                   2   Defendants Yang and Wu filed their own motions in limine on October 15, 2019. Two of those

                                   3   motions overlap with one of the Government’s motions in limine: Defendant Yang’s Motion in

                                   4   Limine No. 3 to Exclude Government 404(b) Evidence, ECF No. 170, and Defendant Wu’s

                                   5   Motion in Limine to Exclude Rule 404(b) Evidence Regarding Tax Returns, ECF No. 174. The

                                   6   Government filed a consolidated response to those motions on October 22, 2019. ECF No. 190.

                                   7   These motions in limine are now before the Court. The Court will rule on Defendants’ remaining

                                   8   motions in limine in a separate order.

                                   9          Having considered the parties’ submissions, the relevant law, and the record in this case,

                                  10   the Court GRANTS in part and DENIES in part the Government’s motions in limine. The Court

                                  11   also DENIES Defendant Yang’s Motion in Limine No. 3 to Exclude Government 404(b) Evidence

                                  12   and Defendant Wu’s Motion in Limine to Exclude Rule 404(b) Evidence Regarding Tax Returns.
Northern District of California
 United States District Court




                                  13   I.     LEGAL STANDARD
                                  14          Motions in limine are a “procedural mechanism to limit in advance testimony or evidence

                                  15   in a particular area.” United States v. Heller, 551 F.3d 1108, 1111 (9th Cir. 2009). Like other

                                  16   pretrial motions, motions in limine are “useful tools to resolve issues which would otherwise

                                  17   clutter up the trial.” City of Pomona v. SQM N. Am. Corp., 866 F.3d 1060, 1070 (9th Cir. 2017).

                                  18   Accordingly, “a ruling on a motion in limine is essentially a preliminary opinion that falls entirely

                                  19   within the discretion of the district court.” Id.; see Luce v. United States, 469 U.S. 38, 41 n. 4

                                  20   (1984) (explaining that a court may rule in limine “pursuant to the district court’s inherent

                                  21   authority to manage the course of trials”).

                                  22          In many instances, however, rulings “should be deferred until trial, so that questions of

                                  23   foundation, relevancy, and potential prejudice may be resolved in proper context.” United States

                                  24   v. Pac. Gas & Elec. Co., 178 F. Supp. 3d 927, 941 (N.D. Cal. 2016). For example, in order to

                                  25   exclude evidence on a motion in limine, “the evidence must be inadmissible on all potential

                                  26   grounds.” McConnell v. Wal-Mart Stores, Inc., 995 F. Supp. 2d 1164, 1167 (D. Nev. 2014).

                                  27
                                                                                          2
                                  28   Case No. 16-CR-00334-LHK
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE, DEFENDANT YANG’S MOTION IN LIMINE
                                       NO. 3, AND DEFENDANT WU’S MOTION IN LIMINE TO EXCLUDE RULE 404(B) EVIDENCE
                                   1   Thus, denial of a motion in limine to exclude certain evidence does not mean that all evidence

                                   2   contemplated by the motion will be admitted, only that the court is unable to make a

                                   3   comprehensive ruling in advance of trial. Id. Moreover, even if a district court does rule in

                                   4   limine, the court may “change its ruling at trial because testimony may bring facts to the district

                                   5   court’s attention that it did not anticipate at the time of its initial ruling.” City of Pomona, 866

                                   6   F.3d at 1070; see also Ohler v. United States, 529 U.S. 753, 758 n.3 (2000) (“[I]n limine rulings

                                   7   are not binding on the trial judge, and the judge may always change his mind during the course of

                                   8   a trial.”).

                                   9   II.      GOVERNMENT’S MOTIONS IN LIMINE
                                  10            The Government filed an omnibus brief containing ten motions in limine. Below, the

                                  11   Court takes each motion in turn.

                                  12         A. Motion in Limine No. 1
Northern District of California
 United States District Court




                                  13            In its first motion in limine, the Government asks the Court to “preclude Defendants from

                                  14   offering an improper defense blaming their victims.” USA Mot. at 2-4. Specifically, the

                                  15   Government is concerned that Defendants may attempt to bring evidence (1) “that the victims in

                                  16   this case . . . could have or should have exercised more diligence or skepticism in their dealings

                                  17   with Defendants,” or (2) “that the victims did not in fact rely on the materially false and

                                  18   misleading statements made by Defendants.” Id. at 2. Defendants oppose the motion to the extent

                                  19   that the Government seeks to limit Defendants’ ability to introduce evidence “(1) that may

                                  20   potentially be used for impeachment purposes, or (2) that is relevant to the jury’s assessment of

                                  21   whether the alleged misstatements were material.” Yang Opp. at 1; see Wu Opp. at 1.

                                  22            It is true, as the Government points out, that the federal fraud statutes do not require proof

                                  23   that the victim relied on the false statements or was damaged by the statements. Neder v. United

                                  24   States, 527 U.S. 1, 25 (1999). It is likewise no defense that the victim of the fraud was negligent,

                                  25   gullible, or incompetent. United States v. Ciccone, 219 F.3d 1078, 1083 (9th Cir. 2000) (“In this

                                  26   circuit, it is immaterial whether only the most gullible would have been deceived by the

                                  27
                                                                                           3
                                  28   Case No. 16-CR-00334-LHK
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE, DEFENDANT YANG’S MOTION IN LIMINE
                                       NO. 3, AND DEFENDANT WU’S MOTION IN LIMINE TO EXCLUDE RULE 404(B) EVIDENCE
                                   1   defendants’ scheme.”) (internal quotation marks and alterations omitted). “What is important is

                                   2   the intent of the person making the statement that it be in furtherance of some fraudulent purpose.”

                                   3   United States v. Blixt, 548 F.3d 882, 889 (9th Cir. 2008) (mail fraud).

                                   4           At the same time, “materiality of falsehood is an element of the federal mail fraud, wire

                                   5   fraud, and bank fraud statutes.” Neder, 527 U.S. at 25. A statement is material if it “has a natural

                                   6   tendency to influence, or was capable of influencing, the decision of the decisionmaking body to

                                   7   which it was addressed.” United States v. Peterson, 538 F.3d 1064, 1072 (9th Cir. 2008) (quoting

                                   8   Kungys v. United States, 485 U.S. 759, 770 (1988)). The Ninth Circuit has made clear, moreover,

                                   9   that this is an “objective test.” Id. Yet, courts have said that how a particular decisionmaker

                                  10   would have reacted to particular statements is relevant to whether those statements were material.

                                  11   See Peterson, 538 F.3d at 1073 (holding that “[a] reasonable juror could have concluded that the

                                  12   false statements in the Fisher Gift Letter were material” based on a witness’s testimony that “had
Northern District of California
 United States District Court




                                  13   HUD known that the Petersons directly funded the down payment, HUD would not have insured

                                  14   the loan.”); see also United States v. Maximov, No. CR10-822-PHX-DGC, 2011 WL 4915162, at

                                  15   *4 (D. Ariz. Oct. 17, 2011) (“[T]he jury must consider the decisionmaking body to which the false

                                  16   statement was addressed in deciding whether a misrepresentation is material.”). Hence, although

                                  17   “a misrepresentation may be material without inducing any actual reliance,” Blixt, 548 F.3d at 889,

                                  18   the line between evidence that goes to materiality as opposed to an improper defense (e.g., of the

                                  19   victim’s lack of reliance) is less than clear.

                                  20           Furthermore, the Court agrees with Defendants that a victim’s knowledge of the fraud

                                  21   could constitute relevant impeachment evidence. If, for instance, the Government elicits

                                  22   testimony from a witness that he or she had in fact been deceived by the false statements, such

                                  23   testimony could open the door to evidence that the witness was aware the statements were false.

                                  24           To the extent the Government’s motion seeks to preclude impeachment evidence and

                                  25   evidence bearing on materiality, the Court DENIES the Government’s motion. The Government’s

                                  26   motion is otherwise GRANTED.

                                  27
                                                                                         4
                                  28   Case No. 16-CR-00334-LHK
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE, DEFENDANT YANG’S MOTION IN LIMINE
                                       NO. 3, AND DEFENDANT WU’S MOTION IN LIMINE TO EXCLUDE RULE 404(B) EVIDENCE
                                          B. Motion in Limine No. 2
                                   1
                                              In its second motion in limine, the Government asks the Court to exclude “evidence and
                                   2
                                       arguments that Defendants believed their conduct was lawful or had a good-faith belief that their
                                   3
                                       victims would be repaid and would sustain no loss.” USA Mot. at 5. Defendants oppose the
                                   4
                                       motion to the extent that the Government seeks to limit Defendants’ ability to introduce evidence
                                   5
                                       that is probative of Defendants’ intent to defraud. Yang Opp. at 2-3; see Wu Opp. at 1.
                                   6
                                       Specifically, Defendants may seek to introduce evidence that they possessed a good faith belief
                                   7
                                       that the alleged misrepresentations were true because, for instance, their expenditures and
                                   8
                                       compensation were authorized. Id.
                                   9
                                              The Government is of course correct that “ignorance of the relevant fraud laws is no
                                  10
                                       excuse.” USA Mot. at 5; see, e.g., Shaw v. United States, 137 S. Ct. 462, 468 (2016) (ignorance of
                                  11
                                       whether the targeted was “property” for purposes of the bank fraud statute is no defense); Shevlin-
                                  12
Northern District of California
 United States District Court




                                       Carpenter Co. v. State of Minn., 218 U.S. 57, 68 (1910) (“[I]nnocence cannot be asserted of an
                                  13
                                       action which violates existing law, and ignorance of the law will not excuse.”). The Government
                                  14
                                       is also correct that an “intent to repay fraudulently obtained funds is not a defense to mail fraud.”
                                  15
                                       United States v. Bowman, 81 F. App’x 104, 106 (9th Cir. 2003); see also United States v. Olson,
                                  16
                                       925 F.2d 1170, 1175 (9th Cir. 1991) (“What matters on this mail fraud indictment is that Olson
                                  17
                                       fraudulently obtained the use of others’ money. Whether he intended that the effects of his fraud
                                  18
                                       be permanent or temporary has no legal relevance.”); United States v. Benny, 786 F.2d 1410, 1417
                                  19
                                       (9th Cir. 1986) (“While an honest, good-faith belief in the truth of the misrepresentations may
                                  20
                                       negate intent to defraud, a good-faith belief that the victim will be repaid and will sustain no loss
                                  21
                                       is no defense at all.”). After all, actual loss to a victim is not an element of mail fraud, nor is an
                                  22
                                       intent to cause loss. United States v. Hickey, 580 F.3d 922, 930 (9th Cir. 2009).
                                  23
                                              On the other hand, Defendants are correct that they are “entitled to advance the claim that
                                  24
                                       [they] did not intend to defraud the victims.” United States v. Hickey, 580 F.3d 922, 931 (9th Cir.
                                  25
                                       2009). In particular, “[a]n honest, good faith belief in the truth of the misrepresentations may
                                  26
                                       negate intent to defraud.” United States v. Benny, 786 F.2d 1410, 1417 (9th Cir. 1986).
                                  27
                                                                                           5
                                  28   Case No. 16-CR-00334-LHK
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE, DEFENDANT YANG’S MOTION IN LIMINE
                                       NO. 3, AND DEFENDANT WU’S MOTION IN LIMINE TO EXCLUDE RULE 404(B) EVIDENCE
                                   1   Accordingly, Defendants are entitled to argue that they lacked intent to defraud because they

                                   2   believed, in good faith, that any alleged misrepresentations were true. For instance, Defendants

                                   3   are entitled to argue that they did not misstate the true manner in which the investment monies

                                   4   were used because the expenditures at issue were authorized by the investment entities and served

                                   5   legitimate business purposes. See Yang Opp. at 2; Wu Opp. at 1.

                                   6          On its face, however, the Government’s motion only covers evidence and arguments that

                                   7   Defendants were ignorant of the fraud laws or had a good-faith belief that their victims would be

                                   8   repaid and would sustain no loss. Because such evidence is indeed legally irrelevant, the

                                   9   Government’s motion is GRANTED. However, the Court notes that Defendants may seek to

                                  10   introduce evidence that their expenditures and compensation were authorized and that they

                                  11   possessed a good faith belief that the alleged misrepresentations were true.

                                  12      C. Motion in Limine No. 3
Northern District of California
 United States District Court




                                  13          In its third motion in limine, the Government seeks to preclude the “introduction of

                                  14   improper character evidence,” e.g., specific instances of a defendant’s good conduct through the

                                  15   testimony of others. USA Mot. at 6. The Government’s motion is consistent with Federal Rules

                                  16   of Evidence 404 and 405. Meanwhile, Defendants represent that they do not intend to introduce

                                  17   improper character evidence. See Yang Opp. at 3; Wu Opp. at 1. The motion, therefore, is

                                  18   GRANTED.

                                  19      D. Motion in Limine No. 4
                                  20          In its fourth motion in limine, the Government seeks to preclude the introduction of

                                  21   hearsay evidence unless it falls within an exception identified in the Federal Rules of Evidence.

                                  22   USA Mot. at 6. The Government’s motion is consistent with Federal Rules of Evidence 801, 802,

                                  23   803, 804, and 805. Meanwhile, Defendants represent that they do not intend to introduce

                                  24   inadmissible hearsay evidence. See Yang Opp. at 3; Wu Opp. at 1. The motion, therefore, is

                                  25   GRANTED.

                                  26      E. Motion in Limine No. 5
                                  27
                                                                                        6
                                  28   Case No. 16-CR-00334-LHK
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE, DEFENDANT YANG’S MOTION IN LIMINE
                                       NO. 3, AND DEFENDANT WU’S MOTION IN LIMINE TO EXCLUDE RULE 404(B) EVIDENCE
                                   1           In its fifth motion in limine, the Government asks that Defendants “be prohibited from

                                   2   eliciting their own self-serving exculpatory statements” from witness “other than themselves.”

                                   3   USA Mot. at 6, 8. Specifically, the Government is concerned that if the Government introduces

                                   4   out-of-court statements of Defendants and their agents through a witness or witnesses—which is

                                   5   permitted by Federal Rule of Evidence 801(d)(2)—Defendants will attempt to introduce their own

                                   6   exculpatory statements through cross-examination of those witnesses. Id. at 7-8. According to the

                                   7   Government, any such statements would be inadmissible hearsay. Defendants object that the

                                   8   Government’s motion is premature, for the Government has not identified any specific testimony

                                   9   that it seeks to exclude. Yang Opp. at 3; see Wu Opp. at 3. Defendants also ask the Court to

                                  10   recognize the common law rule of completeness, in addition to Federal Rule of Evidence 106. See

                                  11   Wu Opp. at 2; Yang Opp. at 5-6. In particular, Defendants assert that the common law rule of

                                  12   completeness—unlike Rule 106—applies to oral statements and permits Defendants “to introduce
Northern District of California
 United States District Court




                                  13   other parts of [a] conversation to put things in context and demonstrate state of mind.” Yang Opp.

                                  14   at 4.

                                  15           The Court agrees with the Government that Federal Rule of Evidence 801(d)(2) applies

                                  16   only to party-opponent statements, and would therefore not allow Defendant to introduce

                                  17   Defendants’ out-of-court statements. Nevertheless, the Court declines to broadly rule that all of

                                  18   Defendants’ out-of-court statements are inadmissible hearsay. The admissibility of a particular

                                  19   statement depends on the content of the statement and the purpose for which the party seeks to

                                  20   introduce that statement into evidence. Without greater context, the Court cannot say that

                                  21   Defendants’ out-of-court statements would be hearsay, let alone that an exception to hearsay does

                                  22   not apply.

                                  23           The Court also defers ruling on whether to apply the common law rule of completeness.

                                  24   Such a decision is better made when the Court has before it the particular statements and

                                  25   conversation at issue. Moreover, depending on the statement sought to be introduced, a decision

                                  26   on this issue may not be necessary to determine the statement’s admissibility. As the Ninth

                                  27
                                                                                        7
                                  28   Case No. 16-CR-00334-LHK
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE, DEFENDANT YANG’S MOTION IN LIMINE
                                       NO. 3, AND DEFENDANT WU’S MOTION IN LIMINE TO EXCLUDE RULE 404(B) EVIDENCE
                                   1   Circuit has held, “courts should not render advisory opinions upon issues which are not pressed

                                   2   before the court, precisely framed and necessary for decision.” United States v. Alpine Land &

                                   3   Reservoir Co., 887 F.2d 207, 214 (9th Cir. 1989).

                                   4           Accordingly, the Court DENIES without prejudice the Government’s motion in limine.

                                   5   The Government may object in due course to specific evidence submitted at trial. Defense counsel

                                   6   should give the Government and the Court fair warning when they believe the issue is about to

                                   7   present itself at trial, so the Court can address it outside the presence of the jury.

                                   8       F. Motion in Limine No. 6
                                   9           In its sixth motion in limine, the Government seeks to preclude “others did it too”

                                  10   evidence—i.e., evidence of “other instances of similar fraudulent schemes, perhaps highlighting

                                  11   cases where no criminal charges were brought.” USA Mot. at 9. Defendant Yang responds that

                                  12   she does not intend to raise an “others did it too” defense. Yang Opp. at 7. Both Defendants
Northern District of California
 United States District Court




                                  13   object, however, that the Government’s definition of “others did it too” evidence is too broad

                                  14   because it covers evidence of “any wrongdoing by individuals other than the defendants or co-

                                  15   conspirators.” Id. (quoting USA Mot. at 9). Defendants worry that the Government would use a

                                  16   favorable ruling on this motion to preclude proper impeachment evidence, such as evidence of

                                  17   witness misconduct or untruthfulness. Id.; see Wu Opp. at 3.

                                  18           At the outset, the Court distinguishes the evidence at issue in this motion in limine from

                                  19   that encompassed by Motion in Limine No. 8. Whereas Motion in Limine No. 8 concerns

                                  20   evidence of the Government’s charging decisions in connection with the particular fraudulent

                                  21   scheme alleged in the Superseding Indictment, the instant motion concerns other, unrelated

                                  22   fraudulent schemes. The Court agrees with the Government that evidence of other fraudulent

                                  23   schemes committed by individuals with no connection to the instant case is not relevant to the

                                  24   guilt or innocence of Defendants. Such evidence has no tendency to show that it was less

                                  25   probable that Defendants engaged in the charged conduct. See Fed. R. Evid. 401. Instead, as

                                  26   another federal district court has explained, arguments or evidence that would “invite the jury to

                                  27
                                                                                           8
                                  28   Case No. 16-CR-00334-LHK
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE, DEFENDANT YANG’S MOTION IN LIMINE
                                       NO. 3, AND DEFENDANT WU’S MOTION IN LIMINE TO EXCLUDE RULE 404(B) EVIDENCE
                                   1   question” why the Government has indicted the defendants “as opposed to other individuals who

                                   2   may also have committed . . . similar crimes” are “essentially claims of selective prosecution.”

                                   3   United States v. Stewart, No. 03 CR.717(MGC), 2004 WL 113506 at *1 (S.D.N.Y. Jan. 26, 2004),

                                   4   aff’d, 433 F.3d 273 (2d Cir. 2006). “A selective prosecution challenge, as a defense ‘based on a

                                   5   defect in the institution of the prosecution,’ must be raised prior to trial.” United States v. Cortez,

                                   6   973 F.2d 764, 766 (9th Cir. 1992) (quoting Fed. R. Crim. P. 12(b)(1)). Here, Defendants have not

                                   7   raised any claim of selective prosecution.

                                   8          The above reasoning, however, does not cover all evidence of “wrongdoing by individuals

                                   9   other than the defendants or co-conspirator.” USA Mot. at 9. As Defendants argue, some of that

                                  10   evidence may affect witness credibility or motivation to testify and thus constitute proper

                                  11   impeachment evidence.

                                  12          The Court therefore GRANTS the Government’s motion only to the extent that it seeks to
Northern District of California
 United States District Court




                                  13   preclude arguments or evidence of other fraudulent schemes committed by individuals with no

                                  14   connection to the instant case. The Court DENIES the motion to the extent that it covers

                                  15   wrongdoing by witnesses, which may be proper impeachment evidence.

                                  16      G. Motion in Limine No. 7
                                  17          In its seventh motion in limine, the Government seeks to exclude as “irrelevant and

                                  18   prejudicial” “any reference to Defendants’ potential sentences during all phases of the trial.” USA

                                  19   Opp. at 10. Both Defendants’ concede that, as they must, that it is inappropriate for a jury to hear

                                  20   or consider information about a defendant’s potential punishment. Yang Opp. at 8; Wu Opp. at 4;

                                  21   see United States v. Frank, 956 F.2d 872, 878 (9th Cir. 1991) (“[I]t is inappropriate for a jury to

                                  22   consider or be informed of the consequences of their verdict.”). Because “juries are not to

                                  23   consider the consequences of their verdicts,” “providing jurors sentencing information invites

                                  24   them to ponder matters that are not within their province, distracts them from their factfinding

                                  25   responsibilities, and creates a strong possibility of confusion.” Shannon v. United States, 512 U.S.

                                  26   573, 579 (1994).

                                  27
                                                                                          9
                                  28   Case No. 16-CR-00334-LHK
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE, DEFENDANT YANG’S MOTION IN LIMINE
                                       NO. 3, AND DEFENDANT WU’S MOTION IN LIMINE TO EXCLUDE RULE 404(B) EVIDENCE
                                   1          Defendant Yang nevertheless contends that Yang’s “subjective understanding as an

                                   2   immigration lawyer that making false statements on an immigration petition may amount to visa

                                   3   fraud and possibly result in prison sentence” is probative of whether Yang “was likely to have

                                   4   knowingly made false statements on immigration petitions.” Yang Opp. at 8. Specifically,

                                   5   Defendant Yang believes she should be able to argue that, because she was an immigration

                                   6   lawyer, she knew that visa fraud carries a potential prison sentence and therefore would be

                                   7   unlikely to engage in visa fraud. But this argument is not unique to Yang’s knowledge as an

                                   8   immigration lawyer, and it is not persuasive. For instance, a defendant in a murder case could

                                   9   seek to argue that his knowledge of the potential prison sentence made him unlikely to commit

                                  10   murder. As Shannon makes clear, however, the United States Supreme Court has adjudged the

                                  11   probative value of sentencing information to be too negligible to overcome its potential to confuse

                                  12   or mislead the jury. The Court therefore rejects Yang’s proffered use of sentencing information.
Northern District of California
 United States District Court




                                  13          Defendant Wu, on the other hand, opposes the motion only to the extent that it covers

                                  14   “subtle” references such as (1) “the defendant is facing a lot of time,” (2) “the defendant’s liberty

                                  15   is at stake in this trial,” (3) “this case has serious consequences for the defendant,” or (4) “your

                                  16   decision will have consequences for a long time to come.” Yang Opp. at 7 (quoting USA Opp. at

                                  17   10-11); Wu Opp. at 4. The Court agrees with Defendant Wu that not all “subtle” references to the

                                  18   significance of the jury’s decision are covered by the general rule that a defendant may not

                                  19   reference his or her potential punishment. In the Court’s view, the latter two examples are

                                  20   permitted, but the former two examples are not permitted. See United States v. Williams, No.

                                  21   3:13-CR-00764-WHO-1, 2017 WL 4310712, at *8 (N.D. Cal. Sept. 28, 2017) (permitting the

                                  22   defendant to use subtle references such as “this case has serious consequences for the defendant”).

                                  23   However, drawing the line between acceptable references and unacceptable references is not an

                                  24   easy task. As a consequence, the Court rules only on the proffered examples for now. The parties

                                  25   are invited to seek the Court’s guidance as to particular evidence or arguments in due course.

                                  26          The Court therefore GRANTS the motion in part and DENIES the motion in part.

                                  27
                                                                                         10
                                  28   Case No. 16-CR-00334-LHK
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE, DEFENDANT YANG’S MOTION IN LIMINE
                                       NO. 3, AND DEFENDANT WU’S MOTION IN LIMINE TO EXCLUDE RULE 404(B) EVIDENCE
                                          H. Motion in Limine No. 8
                                   1
                                              The Government’s eighth motion in limine has two parts. The Government seeks to
                                   2
                                       exclude (1) “evidence or arguments related to the Government’s charging decisions in this case,”
                                   3
                                       such as the fact “that other individuals or other transactions were not charged,” or (2) evidence “of
                                   4
                                       related civil litigation arising from the charged fraud scheme.” USA Mot. at 11.
                                   5
                                              1. Evidence of charging decisions
                                   6
                                              The Government argues that its charging decisions in this case are “irrelevant and of no
                                   7
                                       probative value” under Federal Rule of Evidence 402 and, alternatively, that the danger of
                                   8
                                       misleading the jury and confusing the issues outweighs the probative value of the charging
                                   9
                                       decisions under Federal Rule of Evidence 403. Id. at 12. Defendants object that the
                                  10
                                       Government’s motion is premature and that the Court should reserve ruling on the admissibility of
                                  11
                                       evidence regarding the Government’s charging decisions. Wu Opp. at 5; Yang Opp. at 10.
                                  12
Northern District of California
 United States District Court




                                              As Defendants emphasize, Defendants have a constitutional right “to present a complete
                                  13
                                       defense,” Crane v. Kentucky, 476 U.S. 683, 690 (1986). Incident to this right, “[t]he accused may
                                  14
                                       introduce any legal evidence tending to prove that another person may have committed the crime
                                  15
                                       with which the defendant is charged.” Holmes v. South Carolina, 547 U.S. 319, 327 (2006).
                                  16
                                       Pertinent here, an argument that other individuals should have been charged could be relevant to a
                                  17
                                       defense that Defendants are entitled to present: that other individuals, not Defendants, committed
                                  18
                                       the charged offenses. The Court is also mindful of the Second Circuit’s decision in United States
                                  19
                                       v. White, in which the court held that a district court should not have categorically “barred
                                  20
                                       evidence of charging decisions.” 692 F.3d 235, 245 (2d Cir. 2012). The Second Circuit
                                  21
                                       admonished that “[s]uch an all or nothing approach” failed to properly consider the potential
                                  22
                                       relevance of the Government’s charging decisions. Id.
                                  23
                                              Accordingly, the Court DENIES without prejudice the motion in the limine. The
                                  24
                                       Government may object to specific arguments or statements. Defense counsel should give the
                                  25
                                       Government and the Court fair warning when they believe the issue is about to present itself at
                                  26
                                       trial, so the Court can address it outside the presence of the jury.
                                  27
                                                                                          11
                                  28   Case No. 16-CR-00334-LHK
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE, DEFENDANT YANG’S MOTION IN LIMINE
                                       NO. 3, AND DEFENDANT WU’S MOTION IN LIMINE TO EXCLUDE RULE 404(B) EVIDENCE
                                              2. Evidence of civil litigation
                                   1
                                              At least one individual, Weiqun Zhang, has brought a civil lawsuit in connection with the
                                   2
                                       charged fraud scheme. Yang Opp. at 10; Wu Opp. at 6. The Government seeks to preclude any
                                   3
                                       “mention” of this or other civil litigation, including evidence of “settlement negotiations, or any
                                   4
                                       statements made in the course of such negotiations.” USA Mot. at 12-13.
                                   5
                                              First, as to general evidence of the civil suit by Zhang or other alleged victims, the
                                   6
                                       Government believes such evidence “regarding alternative remedies” may give jurors the
                                   7
                                       impression “that the victims will be made whole via a civil recovery . . . and overlook the different
                                   8
                                       aims of a criminal case.” Id. The Government’s concern is well-taken. However, as Defendants
                                   9
                                       point out, the Government has identified Zhang as a potential witness on its witness list. ECF No.
                                  10
                                       154. The Ninth Circuit has made clear that “[a] defendant may ordinarily cross examine a
                                  11
                                       prosecution witness to prove bias by proving that the witness is suing him.” United States v.
                                  12
Northern District of California
 United States District Court




                                       Harris, 185 F.3d 999, 1008 (9th Cir. 1999). Indeed, the Harris court held that it was an abuse of
                                  13
                                       discretion for the district judge to prevent the defendant from questioning the witness about the
                                  14
                                       amount of money for which the witness was suing the defendant. Id. (affirming as harmless
                                  15
                                       error). Hence, if the Government calls Zhang as a witness at a trial, Defendants will be entitled to
                                  16
                                       at least question him about the existence and amount of his civil suit. The Government’s motion
                                  17
                                       to exclude all mention of civil litigation against the Defendants is, therefore, DENIED without
                                  18
                                       prejudice.
                                  19
                                              Second, as to settlement negotiations, the Government contends that Federal Rule of
                                  20
                                       Evidence 408(a) prohibits “evidence of statements made in compromise negotiations.” USA Mot.
                                  21
                                       at 13. What the Government fails to recognize, though, is that the admissibility of settlement
                                  22
                                       negotiations depends on the purpose for which the evidence is offered. Rule 408(a) only bars
                                  23
                                       evidence of settlement negotiations “to prove or disprove the validity or amount of a disputed
                                  24
                                       claim or to impeach by a prior inconsistent statement or a contradiction.” In fact, Rule 408(b)
                                  25
                                       specifically permits a court to admit evidence of settlement negotiations for purposes “such as
                                  26
                                       proving a witness’s bias or prejudice.” The Court notes that there is some tension between barring
                                  27
                                                                                        12
                                  28   Case No. 16-CR-00334-LHK
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE, DEFENDANT YANG’S MOTION IN LIMINE
                                       NO. 3, AND DEFENDANT WU’S MOTION IN LIMINE TO EXCLUDE RULE 404(B) EVIDENCE
                                   1   settlement negotiations “to impeach by a prior inconsistent statement or a contradiction” and

                                   2   admitting settlement negotiations to prove “a witness’s bias or prejudice.” For these reasons, the

                                   3   Court must have the particular statement before it in order to rule on the admissibility of the

                                   4   statement under Rule 408. The Government’s motion to exclude all settlement statements made in

                                   5   course of any related civil suit is, therefore, DENIED without prejudice.

                                   6      I. Motion in Limine No. 9
                                   7          In its ninth motion in limine, the Government asks the Court to take judicial notice that

                                   8   certain financial institutions are insured by the FDIC, “should the government make a sufficient

                                   9   factual showing.” USA Mot. at 14. The Court agrees with Defendant Yang that this request is

                                  10   premature. After all, the Government has not yet identified the relevant financial institution or

                                  11   institutions, let alone made the factual showing that the Government says it intends to make.

                                  12   Accordingly, the Court DENIES without prejudice Motion in Limine No. 9. The Government
Northern District of California
 United States District Court




                                  13   may renew its request at an appropriate time.

                                  14      J. Motion in Limine No. 10
                                  15          In its tenth motion in limine, the Government asks for a ruling that the Defendants’ tax

                                  16   returns are admissible on three independent grounds: (1) as direct evidence of Defendants’

                                  17   fraudulent scheme and money laundering; (2) to show Defendants’ “knowledge, intent, motive and

                                  18   lack of mistake regarding the scheme and money laundering,” pursuant to Federal Rule of

                                  19   Evidence 404(b); and (3) as impeachment evidence. USA Mot. at 14-15.

                                  20          The Government’s motion in limine also implicates Defendant Yang’s Motion in Limine

                                  21   No. 3 to Exclude Government 404(b) Evidence, ECF No. 170 (“Yang Mot. No. 3”), and

                                  22   Defendant Wu’s Motion in Limine to Exclude Rule 404(b) Evidence Regarding Tax Returns, ECF

                                  23   No. 174 (“Wu Mot.”). In those motions, Defendants argue that their tax returns are not admissible

                                  24   pursuant to Rule 404(b). The Court addresses all three motions as set out below.

                                  25          1. Direct evidence
                                  26          As part of the charged scheme, Defendants are alleged to have “diverted a substantial

                                  27
                                                                                        13
                                  28   Case No. 16-CR-00334-LHK
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE, DEFENDANT YANG’S MOTION IN LIMINE
                                       NO. 3, AND DEFENDANT WU’S MOTION IN LIMINE TO EXCLUDE RULE 404(B) EVIDENCE
                                   1   portion of investor money for their own personal use, including to pay down their credit cards,

                                   2   purchase a home, and pay for luxury vehicles.” ECF No. 190 (“USA Opp.”) at 3. The

                                   3   Government seeks to introduce Defendants’ tax returns to show Defendants’ “purported legitimate

                                   4   and claimed income during the relevant years,” which the Government can then contrast with

                                   5   Defendants’ expenditures during those years. USA Mot. at 14. That is, the Government believes

                                   6   “the tax returns will establish that the defendants spent monies that far exceeded what they

                                   7   claimed in income.” Id. at 15. Per the Ninth Circuit’s decision in United States v. Ordonez, this is

                                   8   a legitimate use of a defendant’s tax returns. 737 F.2d 793, 811 (9th Cir. 1983). In Ordonez,

                                   9   “[t]he tax returns showed an annual income of between $18,000 and $26,000.” Id. As the Ninth

                                  10   Circuit explained, “[t]he jury could properly infer from this evidence that the large sums paid on

                                  11   house rentals in 1981 must have come from an illegal source.” Id. The Ninth Circuit came to a

                                  12   similar conclusion in United States v. Jae Shik Cha, an unpublished disposition. 97 F.3d 1462
Northern District of California
 United States District Court




                                  13   (9th Cir. 1996). There, the defendant’s tax returns, “showing insufficient legitimate income to

                                  14   support the $4.5 million laundered through the Hong Kong account, were offered to show that the

                                  15   money came from drug transactions.” Id. The Ninth Circuit affirmed. Id.

                                  16          In accordance with these precedents, the Court approves of the Government’s proffered

                                  17   use of Defendants’ tax returns. Nevertheless, the Court is not prepared to rule that all of

                                  18   Defendants’ tax returns are admissible. According to Defendants, the Government’s exhibit list

                                  19   includes over 500 pages of tax returns. Yang Opp. at 11; Wu Opp. at 8. Due to the volume of the

                                  20   tax returns, the Court will defer its ruling until the Government determines precisely which

                                  21   documents the Government will introduce at trial for the purpose of showing that Defendants

                                  22   “spent monies that far exceeded what they claimed in income.” USA Mot. at 15. At that point,

                                  23   Defendants may object that the evidence is (1) not relevant, Yang Mot. No. 3 at 2, or (2) “highly

                                  24   prejudicial, in that any allegations of mistakes or impropriety in filing of tax records would

                                  25   necessarily be construed as propensity for illegal or improper behavior,” Wu Mot. at 3.

                                  26          2. Rule 404(b) evidence
                                  27
                                                                                        14
                                  28   Case No. 16-CR-00334-LHK
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE, DEFENDANT YANG’S MOTION IN LIMINE
                                       NO. 3, AND DEFENDANT WU’S MOTION IN LIMINE TO EXCLUDE RULE 404(B) EVIDENCE
                                   1          The Government also contends that the tax returns are admissible under Federal Rule of

                                   2   Evidence 404(b), under which evidence of “other acts” may be admissible to prove, among other

                                   3   things, “motive, opportunity, intent,” “knowledge,” or “lack of mistake.” Fed. R. Evid. 404(b)(2).

                                   4   In support of its motion, the Government cites United States v. Fuchs, in which the Ninth Circuit

                                   5   held that the district court properly admitted the defendant’s tax returns to show that the defendant

                                   6   failed to report certain income. 218 F.3d 957, 965 (9th Cir. 2000). The Ninth Circuit said that

                                   7   “[p]roof that Reagan attempted to hide income that he received as a result of the exchange

                                   8   program could reasonably indicate that he knew the program was unlawful.” Id. In other words,

                                   9   tax returns may be admissible to show “knowledge” under Rule 404(b). Id. The Court therefore

                                  10   denies Defendants’ motions to the extent they ask the Court to hold that the tax returns are

                                  11   inadmissible under Rule 404(b).

                                  12          The Court also denies the Government’s request to find the tax returns admissible under
Northern District of California
 United States District Court




                                  13   Rule 404(b), however. The Government does not specify which tax returns it seeks to use to

                                  14   “show the defendants’ knowledge,” and does not explain how the tax returns show “intent, motive,

                                  15   and lack of mistake regarding the scheme and money laundering.” USA Mot. at 15. Accordingly,

                                  16   although the Court acknowledges that the tax returns may be admissible under Rule 404(b), the

                                  17   Court defers ruling on any particular document at this stage. Again, Defendants may raise Rule

                                  18   403 objections to specific evidence at trial.

                                  19          3. Impeachment evidence
                                  20          Finally, the Government indicates that, “if the defendants testify at trial, the government

                                  21   may impeach them with their tax returns.” USA Mot. at 15-16. Specifically, the Government

                                  22   says that it may use the tax returns to impeach “any offered testimony . . . that certain accounting

                                  23   and income-reporting entries he or she made were legitimate or accurate.” Id. at 16. The Court

                                  24   agrees that the tax returns may constitute proper impeachment evidence. See United States v.

                                  25   Rubio-Estrada, 857 F.2d 845, 850 (1st Cir. 1988) (defendant’s tax return was admissible to

                                  26   impeach his testimony that the transactions in a ledger seized in his house were legitimate).

                                  27
                                                                                        15
                                  28   Case No. 16-CR-00334-LHK
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE, DEFENDANT YANG’S MOTION IN LIMINE
                                       NO. 3, AND DEFENDANT WU’S MOTION IN LIMINE TO EXCLUDE RULE 404(B) EVIDENCE
                                   1   Because it is premature to admit any particular document as impeachment evidence, however, the

                                   2   Court DENIES without prejudice the Government’s motion in limine.

                                   3          4. Summary
                                   4          Accordingly, the Court DENIES without prejudice all three motions: the Government’s

                                   5   tenth motion in limine, Defendant Yang’s Motion in Limine No. 3 to Exclude Government 404(b)

                                   6   Evidence, and Defendant Wu’s Motion in Limine to Exclude Rule 404(b) Evidence Regarding

                                   7   Tax Returns. The Court will adhere to the principles set forth in this order in ruling on specific

                                   8   proffers of evidence or objections thereto.

                                   9   III.   CONCLUSION
                                  10          For the foregoing reasons, the Court rules on the Government’s motions in limine as

                                  11   follows:

                                  12             Motion in Limine No. 1: DENIED as to impeachment evidence and evidence bearing
Northern District of California
 United States District Court




                                  13              on materiality. Otherwise, GRANTED.

                                  14             Motion in Limine No. 2: GRANTED.

                                  15             Motion in Limine No. 3: GRANTED.

                                  16             Motion in Limine No. 4: GRANTED.

                                  17             Motion in Limine No. 5: DENIED without prejudice.

                                  18             Motion in Limine No. 6: GRANTED as to evidence of other fraudulent schemes

                                  19              committed by individuals with no connection to the instant case, but DENIED as to

                                  20              wrongdoing by witnesses in the instant case.

                                  21             Motion in Limine No. 7: DENIED as to the statements “this case has serious

                                  22              consequences for the defendant,” and “your decision will have consequences for a long

                                  23              time to come.” Otherwise, GRANTED.

                                  24             Motion in Limine No. 8: DENIED without prejudice.

                                  25             Motion in Limine No. 9: DENIED without prejudice.

                                  26             Motion in Limine No. 10: DENIED without prejudice.

                                  27
                                                                                        16
                                  28   Case No. 16-CR-00334-LHK
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE, DEFENDANT YANG’S MOTION IN LIMINE
                                       NO. 3, AND DEFENDANT WU’S MOTION IN LIMINE TO EXCLUDE RULE 404(B) EVIDENCE
                                   1         The Court also DENIES without prejudice Defendant Yang’s Motion in Limine No. 3 to

                                   2   Exclude Government 404(b) Evidence and Defendant Wu’s Motion in Limine to Exclude Rule

                                   3   404(b) Evidence Regarding Tax Returns.

                                   4   IT IS SO ORDERED.

                                   5

                                   6   Dated: October 25, 2019

                                   7                                              ______________________________________
                                                                                  LUCY H. KOH
                                   8                                              United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                                                                  17
                                  28   Case No. 16-CR-00334-LHK
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE, DEFENDANT YANG’S MOTION IN LIMINE
                                       NO. 3, AND DEFENDANT WU’S MOTION IN LIMINE TO EXCLUDE RULE 404(B) EVIDENCE
